                                Case 6:18-bk-04726-CCJ                       Doc 26         Filed 11/13/18         Page 1 of 4


 Fill in this information to identify your case:

 Debtor 1                 James Allyn Harden
                          First Name                        Middle Name              Last Name

 Debtor 2                 Christine Lynn Harden
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA

 Case number           6:18-bk-04726-CCJ
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Kirby Salgado                                        Surrender the property.                          No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a             Yes
    Description of 2011 Toyota Sienna 105,000                               Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: VIN STDKA3DC48S008212



    Creditor's         US Bank NA                                           Surrender the property.                          No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a             Yes
    Description of       6755 Calistoga Circle Port                         Reaffirmation Agreement.
    property             Orange, FL 32128 Volusia                           Retain the property and [explain]:
    securing debt:       County
                         Homestead

                         Legal Description: Lot 838,
                         Waters Edge Phase VIII,
                         According to the Plat thereof as
                         Recorded in Map Book 48,
                         Pages 205-207 inclusive of the
                         Publc Records of Volusia

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                Case 6:18-bk-04726-CCJ                       Doc 26         Filed 11/13/18           Page 2 of 4


 Debtor 1      James Allyn Harden
 Debtor 2      Christine Lynn Harden                                                                  Case number (if known)    6:18-bk-04726-CCJ




    Creditor's     Waters Edge HOA                                          Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      6755 Calistoga Circle Port                          Reaffirmation Agreement.
    property            Orange, FL 32128 Volusia                            Retain the property and [explain]:
    securing debt:      County
                        Homestead

                        Legal Description: Lot 838,
                        Waters Edge Phase VIII,
                        According to the Plat thereof as
                        Recorded in Map Book 48,
                        Pages 205-207 inclusive of the
                        Publc Records of Volusia

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                Case 6:18-bk-04726-CCJ                       Doc 26        Filed 11/13/18           Page 3 of 4


 Debtor 1      James Allyn Harden
 Debtor 2      Christine Lynn Harden                                                                 Case number (if known)   6:18-bk-04726-CCJ




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ James Allyn Harden                                                       X /s/ Christine Lynn Harden
       James Allyn Harden                                                              Christine Lynn Harden
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        November 13, 2018                                                Date    November 13, 2018




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
          Case 6:18-bk-04726-CCJ          Doc 26    Filed 11/13/18     Page 4 of 4




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
                                www.flmb.uscourts.gov


 In re:                                            Chapter 7
                                                   Case no. 6:18-bk-04726-CCJ
 James Allyn Harden
 Christine Lynn Harden,

       Debtors.
 ____________________________/

               CERTIFICATE OF SERVICE OF STATEMENT OF
           INTENTION FOR INDIVIDUALS FILING UNDER CHAPTER 7

          I certify that a copy of Individual Debtor’s Statement of Intention has been served

by first class United States mail, postage prepaid, on November 13, 2018 to:

 Kirby Salgado                                  US Bank NA
 310 Kimberly Ann Ct                            60 Livingston Ave
 Alpharetta, GA 30004                           Saint Paul, MN 55107

 Select Portfolio Servicing                     Waters Edge HOA
 PO Box 65250                                   c/o Robert Robins, Esquire
 Salt Lake City, UT 84165-0250                  Post Office Box 1649
                                                Daytona Beach, FL 32115


                                               /s/ Frank M. Wolff
                                               Frank M. Wolff
                                               Florida Bar No. 319521
                                               Frank Martin Wolff, P.A.
                                               19 E. Central Blvd.
                                               Orlando, FL 32801
                                               Telephone (407) 982-4448
                                               Facsimile (407) 386-3364
                                               fwolff@fwolfflaw.com

                                               Attorneys for Debtor
